Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 1 of 30 PageID 1594



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    NATHAN NAPOLEON
    HIGHTOWER, III,

             Petitioner,

    v.                                              Case No. 3:17-cv-968-J-32JRK

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                       ORDER

    I.    Status

          Petitioner, an inmate of the Florida penal system, initiated this case with

    the help of counsel by filing a Petition for Writ of Habeas Corpus Under 28

    U.S.C. § 2254, Doc. 1, and a Memorandum of Law, Doc. 2. He is challenging a

    state court (Duval County, Florida) judgment of conviction for burglary of a

    dwelling. He is currently serving a twenty-two-year term of incarceration as a

    habitual felony offender, with a fifteen-year minimum mandatory as a prison

    releasee reoffender. Doc. 1. Respondents have responded. See Doc. 17;
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 2 of 30 PageID 1595



    Response.1 Petitioner filed a Reply. See Doc. 18. This case is ripe for review.

    II.   Governing Legal Principles

          A. Standard of Review

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    governs a state prisoner’s federal habeas corpus petition. See Ledford v.

    Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

    2016), cert. denied, 137 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure

    that federal habeas relief functions as a guard against extreme malfunctions in

    the state criminal justice systems, and not as a means of error correction.’” Id.

    (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

          The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale in order for the

    state court’s decision to qualify as an adjudication on the merits. See Harrington

    v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the

    merits is unaccompanied by an explanation,

                the federal court should “look through” the unexplained
                decision to the last related state-court decision that
                does provide a relevant rationale. It should then
                presume that the unexplained decision adopted the

          1Attached to the Response are numerous exhibits. See Doc. 17-1 through
    Doc. 17-6. The Court cites to the exhibits as “Resp. Ex.”

                                             2
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 3 of 30 PageID 1596



                same reasoning. But the State may rebut the
                presumption by showing that the unexplained
                affirmance relied or most likely did rely on different
                grounds than the lower state court’s decision, such as
                alternative grounds for affirmance that were briefed or
                argued to the state supreme court or obvious in the
                record it reviewed.

    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

                AEDPA “imposes a highly deferential standard for
                evaluating state court rulings” and “demands that
                state-court decisions be given the benefit of the doubt.”
                Renico v. Lett, 559 U.S. 766, 773 (2010) (internal
                quotation marks omitted). “A state court’s
                determination that a claim lacks merit precludes
                federal habeas relief so long as fairminded jurists could
                disagree on the correctness of the state court’s
                decision.” Harrington v. Richter, 562 U.S. 86, 101
                (2011) (internal quotation marks omitted). “It bears
                repeating that even a strong case for relief does not
                mean the state court’s contrary conclusion was
                unreasonable.” Id. [at 102] (citing Lockyer v. Andrade,
                538 U.S. 63, 75 (2003)). The Supreme Court has
                repeatedly instructed lower federal courts that an

                                            3
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 4 of 30 PageID 1597



                unreasonable application of law requires more than
                mere error or even clear error. See, e.g., Mitchell v.
                Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at
                75 (“The gloss of clear error fails to give proper
                deference to state courts by conflating error (even clear
                error) with unreasonableness.”); Williams v. Taylor,
                529 U.S. 362, 410 (2000) (“[A]n unreasonable
                application of federal law is different from an incorrect
                application of federal law.”).

    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).

          B. Exhaustion and Procedural Default

          There are prerequisites to federal habeas review. Before bringing a § 2254

    habeas action in federal court, a petitioner must exhaust all state court

    remedies that are available for challenging his state conviction. See 28 U.S.C.

    § 2254(b)(1)(A). To exhaust state remedies, the petitioner must “fairly present[]”

    every issue raised in his federal petition to the state’s highest court, either on

    direct appeal or on collateral review. Castille v. Peoples, 489 U.S. 346, 351

    (1989) (emphasis omitted). Thus, to properly exhaust a claim, “state prisoners

    must give the state courts one full opportunity to resolve any constitutional

    issues by invoking one complete round of the State’s established appellate

    review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); see also Pope

    v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that Boerckel applies to the

    state collateral review process as well as the direct appeal process.”).

          In addressing exhaustion, the United States Supreme Court explained:

                                            4
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 5 of 30 PageID 1598



                  Before seeking a federal writ of habeas corpus, a state
                  prisoner must exhaust available state remedies, 28
                  U.S.C. § 2254(b)(1), thereby giving the State the
                  “‘opportunity to pass upon and correct’ alleged
                  violations of its prisoners’ federal rights.’” Duncan v.
                  Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 130 L.Ed.2d
                  865 (1995) (per curiam) (quoting Picard v. Connor, 404
                  U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438 (1971)). To
                  provide the State with the necessary “opportunity,” the
                  prisoner must “fairly present” his claim in each
                  appropriate state court (including a state supreme
                  court with powers of discretionary review), thereby
                  alerting that court to the federal nature of the claim.
                  Duncan, supra, at 365-366, 115 S. Ct. 887; O’Sullivan
                  v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728, 144
                  L.Ed.2d 1 (1999).

    Baldwin v. Reese, 541 U.S. 27, 29 (2004).

          A state prisoner’s failure to properly exhaust available state remedies

    results in a procedural default which raises a potential bar to federal habeas

    review. The United States Supreme Court has explained the doctrine of

    procedural default as follows:

                  Federal habeas courts reviewing the constitutionality
                  of a state prisoner’s conviction and sentence are guided
                  by rules designed to ensure that state-court judgments
                  are accorded the finality and respect necessary to
                  preserve the integrity of legal proceedings within our
                  system of federalism. These rules include the doctrine
                  of procedural default, under which a federal court will
                  not review the merits of claims, including
                  constitutional claims, that a state court declined to
                  hear because the prisoner failed to abide by a state
                  procedural rule. See, e.g., Coleman,[2] supra, at 747–

          2   Coleman v. Thompson, 501 U.S. 722 (1991).


                                             5
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 6 of 30 PageID 1599



                  748, 111 S. Ct. 2546; Sykes,[3] supra, at 84–85, 97 S. Ct.
                  2497. A state court’s invocation of a procedural rule to
                  deny a prisoner’s claims precludes federal review of the
                  claims if, among other requisites, the state procedural
                  rule is a nonfederal ground adequate to support the
                  judgment and the rule is firmly established and
                  consistently followed. See, e.g., Walker v. Martin, 562
                  U.S. --, --, 131 S. Ct. 1120, 1127–1128, 179 L.Ed.2d 62
                  (2011); Beard v. Kindler, 558 U.S. --, --, 130 S. Ct. 612,
                  617–618, 175 L.Ed.2d 417 (2009). The doctrine barring
                  procedurally defaulted claims from being heard is not
                  without exceptions. A prisoner may obtain federal
                  review of a defaulted claim by showing cause for the
                  default and prejudice from a violation of federal law.
                  See Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

    Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be

    excused under certain circumstances. Notwithstanding that a claim has been

    procedurally defaulted, a federal court may still consider the claim if a state

    habeas petitioner can show either (1) cause for and actual prejudice from the

    default; or (2) a fundamental miscarriage of justice. Ward v. Hall, 592 F.3d

    1144, 1157 (11th Cir. 2010). In order for a petitioner to establish cause and

    prejudice,

                  the procedural default “must result from some objective
                  factor external to the defense that prevented [him] from
                  raising the claim and which cannot be fairly
                  attributable to his own conduct.” McCoy v. Newsome,
                  953 F.2d 1252, 1258 (11th Cir. 1992) (quoting Carrier,
                  477 U.S. at 488, 106 S. Ct. 2639).[4] Under the prejudice
                  prong, [a petitioner] must show that “the errors at trial

          3   Wainwright v. Sykes, 433 U.S. 72 (1977).

          4   Murray v. Carrier, 477 U.S. 478 (1986).

                                              6
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 7 of 30 PageID 1600



                actually and substantially disadvantaged his defense
                so that he was denied fundamental fairness.” Id. at
                1261 (quoting Carrier, 477 U.S. at 494, 106 S. Ct. 2639).

    Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

          In the absence of a showing of cause and prejudice, a petitioner may

    receive consideration on the merits of a procedurally defaulted claim if the

    petitioner can establish that a fundamental miscarriage of justice, the

    continued incarceration of one who is actually innocent, otherwise would result.

    The Eleventh Circuit has explained:

                [I]f a petitioner cannot show cause and prejudice, there
                remains yet another avenue for him to receive
                consideration on the merits of his procedurally
                defaulted claim. “[I]n an extraordinary case, where a
                constitutional violation has probably resulted in the
                conviction of one who is actually innocent, a federal
                habeas court may grant the writ even in the absence of
                a showing of cause for the procedural default.” Carrier,
                477 U.S. at 496, 106 S. Ct. at 2649. “This exception is
                exceedingly narrow in scope,” however, and requires
                proof of actual innocence, not just legal innocence.
                Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.
                2001).

    Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it

    is more likely than not that no reasonable juror would have convicted him’ of

    the underlying offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.

    2001) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be

    credible,’ a claim of actual innocence must be based on reliable evidence not

    presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting

                                           7
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 8 of 30 PageID 1601



    Schlup, 513 U.S. at 324). With the rarity of such evidence, in most cases,

    allegations of actual innocence are ultimately summarily rejected. Schlup, 513

    U.S. at 324.

          C. Ineffective Assistance of Trial Counsel

          “The Sixth Amendment guarantees criminal defendants effective

    assistance of counsel. That right is denied when a defense counsel’s

    performance falls below an objective standard of reasonableness and thereby

    prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam)

    (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and Strickland v.

    Washington, 466 U.S. 668, 687 (1984)). To establish ineffective assistance, a

    person must show that: (1) counsel’s performance was outside the wide range of

    reasonable, professional assistance; and (2) counsel’s deficient performance

    prejudiced the challenger in that there is a reasonable probability that the

    outcome of the proceeding would have been different absent counsel’s deficient

    performance. Strickland, 466 U.S. at 687.

          Notably, there is no “iron-clad rule requiring a court to tackle one prong

    of the Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th

    Cir. 2010). Since both prongs of the two-part Strickland test must be satisfied

    to show a Sixth Amendment violation, “a court need not address the

    performance prong if the petitioner cannot meet the prejudice prong, and vice-

    versa.” Id. (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As

                                           8
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 9 of 30 PageID 1602



    stated in Strickland: “If it is easier to dispose of an ineffectiveness claim on the

    ground of lack of sufficient prejudice, which we expect will often be so, that

    course should be followed.” 466 U.S. at 697.

          “The question is not whether a federal court believes the state court’s

    determination under the Strickland standard was incorrect but whether that

    determination was unreasonable - a substantially higher threshold.” Knowles

    v. Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is

    “any reasonable argument that counsel satisfied Strickland’s deferential

    standard,” then a federal court may not disturb a state-court decision denying

    the claim. Richter, 562 U.S. at 105. As such, “[s]urmounting Strickland’s high

    bar is never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

    “Reviewing courts apply a ‘strong presumption’ that counsel’s representation

    was ‘within the wide range of reasonable professional assistance.’” Daniel v.

    Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th Cir. 2016) (quoting

    Strickland, 466 U.S. at 689). “When this presumption is combined with §

    2254(d), the result is double deference to the state court ruling on counsel’s

    performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y, Dep’t

    of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

    concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).




                                             9
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 10 of 30 PageID 1603



    III.   Petitioner’s Claims and Analysis

           A. Ground One

           Petitioner argues that the trial court erred in denying his motion to

    suppress. Doc. 1 a 5-7. According to Petitioner, trial counsel, on behalf of

    Petitioner, sought to suppress evidence of two state eyewitness’, Curtis and

    Diane Goodell, pretrial identifications of Petitioner because they were obtained

    through impermissibly suggestive means that caused “a substantial likelihood

    of irreparable misidentification.” Id. Petitioner asserts that the trial court

    violated his constitutional rights when it allowed the state to present such

    evidence.

           Prior to trial, trial counsel filed an amended motion to suppress Mr. and

    Mrs. Goodell’s show-up identifications of Petitioner as one of the individuals

    seen breaking into the victim’s home. Resp. Ex. A at 144-49. The crux of

    Petitioner’s argument was that while the police officers were still at the scene

    of the burglary, the officers told Mr. and Mrs. Goodell that the suspects they

    had described to the 911 dispatcher were in custody, suggesting that they

    already arrested the correct individuals. Id. at 154. Police then immediately

    took the Goodells to the Walmart parking lot where they had Petitioner, Leigh

    Pinckney, and Sharenda Freeman waiting in the back of police cruisers. Id. The

    police then presented Petitioner to the Goodells while he was still in handcuffs,

    and the Goodells identified Petitioner as one of the individuals who they saw

                                           10
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 11 of 30 PageID 1604



    break into the victim’s home. Petitioner sought suppression of their

    identifications, arguing that the means used to obtain them were unduly

    suggestive. In conformance with the parties’ prior agreement, the trial court

    heard argument on the motion to suppress during trial and considered proffered

    testimony from Mr. and Mrs. Goodell outside the presence of the jury. Resp. Ex.

    E at 153-54.

          Before the trial court heard this proffered testimony, Mr. Goodell testified

    at trial that he and the victim, Don Blanton, are direct neighbors. Id. at 238.

    Mr. Goodell explained that on the day of the burglary, he was working in the

    yard, his wife was inside, and the victim was at work. Id. at 240. He stated that

    he went inside to eat lunch when Mrs. Goodell noticed a man and a woman

    walking up the victim’s driveway toward the victim’s front door and a car

    parked near the victim’s driveway. Id. at 242, 324. There was a third person in

    the driver’s seat of the vehicle. The Goodells explained that the vehicle was a

    silver or gray, mid-sized sedan and they could not describe the features of the

    driver of the vehicle. Id. However, they did have a clear view of the man and

    woman who were walking toward the victim’s front door.

          Mr. Goodell described the male as African American, medium build, about

    5’10”, medium length hair, and wearing a black shirt and black pants. Id. at

    245. Mr. Goodell explained that the female was also African American, about

    5’5”, medium build, and wearing black shorts and a black and white blouse. Id.

                                           11
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 12 of 30 PageID 1605



    at 245. According to Mr. Goodell, he and his wife then heard “a boom” before his

    wife exclaimed that the couple was breaking into the victim’s home. Id. at 245.

    Notably, Mrs. Goodell testified that she actually saw the male and female go

    inside the victim’s home. Id. at 327.

          Mr. Goodell immediately ran outside to document the vehicle’s tag

    number while Mrs. Goodell called 911. Id. at 243. He testified that when the

    male ran out of the victim’s home, he was carrying a “nine-by-five” object but

    Mr. Goodell admitted he could not identify the object. Id. at 246. He stated that

    while he was writing down the tag number, the male and female suspects

    running from the victim’s home were about fifteen feet away from him. Id. at

    247. Mr. Goodell explained that when he saw the two suspects running, nothing

    was obstructing his view. Id. The female got into the rear driver’s-side seat of

    the vehicle and the male got into the front passenger-side seat. Id. at 247-48.

    He provided a description of the vehicle and the tag number to the 911 operator.

    Id. He testified that police were on scene approximately five minutes after the

    suspects drove away. Id.

          Outside the presence of the jury, the state then proffered Mr. Goodell’s

    identification testimony. Id. at 249-54. During the proffer, Mr. Goodell testified

    that two police officers arrived on scene and entered the victim’s home while

    Mr. Goodell stood outside. Id. at 254. According to Mr. Goodell, the two officers

    then “in a dramatic fashion” left the scene while telling Mr. Goodell “we got a

                                            12
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 13 of 30 PageID 1606



    fix on the car.” Id. Mr. Goodell explained that he interpreted the officers’

    statement and actions to mean that they had spotted the suspect vehicle. Id.

    The officers then left and told Mr. Goodell to keep a watch on the victim’s home,

    but soon returned to pick up Mr. Goodell to take him to a nearby Walmart

    parking lot to identify the vehicle and the individuals apprehended from the

    vehicle. Id. at 255. The first arrestee that police brought out was a female, she

    was not in handcuffs, and Mr. Goodell advised police that he did not recognize

    her. Id. at 256. The second individual that police presented for identification

    was a male (Petitioner), Mr. Goodell could not recall if he was wearing

    handcuffs at the time of the identification. Id. Mr. Goodell advised police that

    he did recognize the male; specifically, he testified that he recognized “his build,

    his gender, and his attire.” Id. at 256-57. He explained that he was “very sure”

    that the male was the one he saw running from the victim’s home. Id. at 257.

    He testified that the police then brought out a third individual. Id. He stated

    that it was a female and he recognized her build and her attire. Id. He explained

    that no one assisted him in identifying the individuals, he made the two

    identifications approximately 25 minutes after he saw them running from the

    victim’s home, and he recognized the male immediately. Id. at 258.

          During the proffer, the trial court inquired whether Mr. Goodell was

    identifying Petitioner as the male suspect because he “knew that the police had

    caught him in that car that [he] ha[d] identified or [if] [he] actually . . .

                                            13
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 14 of 30 PageID 1607



    recognize[d] his build, his gender, his general” appearance as the person he saw

    running from the victim’s home. Id. at 277. In response, Mr. Goodell stated, “I’m

    going to say part of each. . . .” Id. at 278. Based on that response, the trial court

    ruled as follows:

                THE COURT: [T]he court’s ruling is going to be that
                this witness can tell the jurors only that he went to the
                show up and when the man was presented to him, that
                he had on similar clothing and a similar build. And
                what was the other? Build, gender, clothes.

                       He can say that. But to the extent that he’s now
                told me that he wasn’t really positive identifying him,
                and if he hadn’t known he was coming from the car. So
                I don’t think that it would be proper to have the witness
                testify to the jury that he was positive it was the
                defendant.

                        He doesn’t identify his face. . . .

                      So therefore - - I still think it’s proper for him to
                say that he did go and he saw a man of familiar - - and
                you can lead him on this, State. Otherwise it might
                come out wrong.

                        But don’t tell him you’re positive.

    Id. at 280-81. In compliance with the trial court’s limiting instruction, Mr.

    Goodell then testified before the jury that when he was brought to the Walmart

    to identify the apprehended suspects, he identified the male in custody as one

    of the offenders because he looked similar to the individual he saw running from

    the victim’s home because he recognized the clothing. Id. at 293.




                                              14
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 15 of 30 PageID 1608



          Following Mr. Goodell’s trial testimony, the trial court clarified its ruling

    on the motion to suppress, finding that the procedure used by the police was not

    unduly suggestive. Id. at 309. It also noted that the witness did not make a

    positive facial identification, but in an abundance of caution, the trial court

    limited the witnesses’ testimony to statements that they recognized that

    Petitioner’s clothing and build at the time of the identification was similar to

    that of the male offender. Id. at 309-11. The trial court also explained that its

    ruling also applied to any pretrial identification by Mrs. Goodell. Id. at 311.

          The state then proffered Mrs. Goodell’s identification. Id. at 313. She

    testified that she identified Petitioner as one of the offenders because he was

    wearing similar clothing and had a similar build. Id. at 315. She also explained

    that prior to her identification of Petitioner, she did not discuss any descriptions

    with her husband and that she was able to identify Petitioner immediately upon

    seeing him. Id. at 315. Upon consideration of that proffer, the trial court again

    found that the police procedure was not unduly suggestive, and instead found

    that Mrs. Goodell’s identification seemed “even more positive” than her

    husband’s, and thus, allowed the witness to testify about similar clothing and

    build. Id. at 317. Pursuant to the trial court’s directive, Mrs. Goodell limited her

    identification testimony. Id. at 332-35.

          As his sole issue on direct appeal, Petitioner, with the help of appellate

    counsel, challenged the trial court’s denial of his motion to suppress the

                                            15
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 16 of 30 PageID 1609



    Goodells’ identification testimony. Resp. Ex. H. In its answer brief, the state

    argued that the identification was not impermissibly suggestive. Resp. Ex. I.

    Thereafter, the First District Court of Appeal per curiam affirmed Petitioner’s

    judgment and conviction without a written opinion. Resp. Ex. J. Presumptively

    an adjudication on the merits, the First DCA’s decision is entitled to deference

    under § 2254(d).

          In applying such deference, the Court notes that the Supreme Court has

    recognized “a due process check on the admission of eyewitness identification,

    applicable when the police have arranged suggestive circumstances leading the

    witness to identify a particular person as the perpetrator of a crime.” Perry v.

    New Hampshire, 565 U.S. 228, 232 (2012). An out-of-court identification is

    subject to exclusion if the identification procedure was unduly suggestive such

    that it created a substantial risk of misidentification. Neil v. Biggers, 409 U.S.

    188, 199 (1972). In determining whether an identification violates due process,

    a court undertakes a two-part analysis. “First, we must determine whether the

    original identification procedure was unduly suggestive . . . . If we conclude that

    the identification procedure was suggestive, we must then consider whether,

    under the totality of the circumstances, the identification was nonetheless

    reliable.” Cikora v. Dugger, 840 F.2d 893, 895 (11th Cir. 1988) (citing Biggers,

    409 U.S. at 199).




                                            16
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 17 of 30 PageID 1610



          In Biggers, the Supreme Court identified five factors to be considered in

    determining whether the identification was reliable. They are: the witness’s

    opportunity to view the suspect at the time of the crime, the witness’s degree of

    attention, the accuracy of the description of the suspect, the level of certainty of

    the identification, and the length of time between the crime and the

    identification. See Biggers, 409 U.S. at 199. In Manson v. Brathwaite, 432 U.S.

    98 (1977), the United States Supreme Court stated that absent “a very

    substantial likelihood of irreparable misidentification,” the identification of a

    suspect by a witness is evidence for the jury to weigh. Id. at 116.

          Under the totality of the circumstances, the Goodells’ identification of

    Petitioner as the male offender seen breaking into the victim’s home was

    reliable. Applying the five Biggers factors: (1) the Goodells viewed the offender

    committing the crime; (2) the Goodells’ ability to describe the clothing, build,

    and gender supports their degree of attention; (3) while the trial court

    prohibited the witnesses from positively identifying Petitioner as the person

    they saw committing the crime, they did accurately describe the physical

    appearance of the male offender and the vehicle, and those descriptions

    matched Petitioner and the car he was apprehended from; (4) Mr. Goodell was

    “very sure” that the male he identified at the Walmart was the same male he

    saw running from the victim’s home, Resp. Ex. E at 257, and Mrs. Goodell knew

    right away that the male she identified in the parking lot was the same man

                                            17
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 18 of 30 PageID 1611



    she saw commit the offense, id. at 315; and (5) the Goodells made their

    identifications within an hour of the incident.

          In consideration of the foregoing, the Court concludes that the state

    appellate court’s summary adjudication of this claim was neither contrary to,

    nor an unreasonable application of, clearly established federal law. Nor was

    the   state   appellate   court’s   adjudication   based   on   an   unreasonable

    determination of the facts in light of the evidence presented in the state court

    proceedings. As such, Ground One is due to be denied.

          B. Ground Two, Ground Three, and Ground Four

          In Ground Two, Petitioner argues that trial counsel was ineffective for

    failing to adequately argue on the motion for judgment of acquittal that defense

    witness Leigh Pinckney’s prior inconsistent statements were not substantive

    evidence of Petitioner’s guilt, and that Pinckney’s testimony “exonerated

    Petitioner.” Doc. 1 at 8; Doc. 2 at 15. In Ground Three, Petitioner asserts that

    trial counsel was ineffective for failing to request a limiting jury instruction

    regarding Pinckney’s prior inconsistent statements. Doc. 1 at 9; Doc. 2 at 16.

    And in Ground Four, Petitioner claims that trial counsel was ineffective for

    failing to object to inadmissible hearsay evidence presented by the state

    through Detective Thompson’s rebuttal testimony regarding out-of-court

    statements made by Pinckney. Doc. 1 at 10; Doc. 2 at 19-22.




                                            18
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 19 of 30 PageID 1612



          Petitioner raised these three issues in his motion for postconviction relief

    filed pursuant to Florida Rule of Criminal Procedure 3.850. Resp. Ex. K at 15-

    19. The trial court summarily denied the claims, addressing the issues in

    concert as follows:

                       In Ground Five, Defendant contends that trial
                counsel was ineffective for failing to request a jury
                instruction stating “the jury could not convict the
                defendant based on a prior inconsistent statement.”
                (Def.’s Mot. 15.) Defendant also claims counsel was
                ineffective for failing “to argue on a motion for
                judgment of acquittal that without the prior
                inconsistent [statements] of Ms. Pinckney there was
                not sufficient evidence for a jury to convict Defendant
                or to object to the improper closing argument of the
                State that the jury could use Ms. Pinckney’s prior
                inconsistent statement to convict the Defendant.”
                (Def.’s Mot. 15.) Likewise, in Ground Six, Defendant
                contends counsel was ineffective for failing to “make a
                best evidence and hearsay objection to the use of oral
                testimony regarding the statements of Defendant’s co-
                defendant, Ms. Pinckney, to law enforcement” through
                the testimony of Detective E.M. Thompson. (Def.’s Mot.
                18.) Defendant maintains the prior inconsistent
                identification of Defendant could only be used to
                impeach Ms. Pinckney’s testimony, not as substantive
                evidence of his guilt.

                      At trial, Defendant presented the testimony of
                Leigh Pinckney, who was in the car with Defendant on
                the day of the burglary and had already entered a plea
                to a burglary charge. Ms. Pinckney testified that on the
                day of the burglary, Defendant never got out of the car
                and he never went inside the victim’s house. (Ex. F at
                386.) Ms. Pinckney testified that she and the other
                female in the car with them - Sharenda Freeman - were
                the only ones to enter the victim’s home. (Ex. F at 386.)
                According to Ms. Pinckney, Ms. Freeman kicked in the

                                           19
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 20 of 30 PageID 1613



                door and stole the laptop. (Ex. F at 386-88.) During his
                direct examination, counsel asked Ms. Pinckney about
                her prior inconsistent statement to JSO that it was
                Defendant who kicked in the door and stole the laptop,
                while she remained in the car. Ms. Pinckney explained
                that she lied in her first statement to JSO to protect
                Ms. Freeman. (Ex. F at 390-391.) Ms. Pinckney further
                testified that she was under the influence of drugs and
                alcohol when she made the statement to JSO. (Ex. F at
                391.)

                       In response, the State presented the rebuttal
                testimony of Detective E.M. Thompson. (Ex. F at 412.)
                Detective Thompson testified about Ms. Pinckney’s
                prior inconsistent statements. Detective Thompson
                also testified that he did not believe Ms. Pinckney was
                under the influence of drugs or alcohol at the time she
                made the prior inconsistent statements. (Ex. F at 416-
                17.) The State offered the testimony of Detective
                Thompson to show that Ms. Pinckney’s trial testimony
                was not credible. Through this testimony, the State
                demonstrated that Ms. Pinckney made two different
                statements concerning material facts, so the jury would
                not place great weight on her in-court testimony.
                Detective Thompson’s testimony was not being offered
                for the truth of the matter asserted, and, as such, his
                testimony was not hearsay. See Elmer v. State, 114 So.
                3d 198, 202 (Fla. 5th DCA 2012) (“[A] prior inconsistent
                statement admitted for impeachment purposes is not
                hearsay because it is not being offered for the truth of
                the matter asserted.”).

                      Similarly, during closing arguments, the State
                focused on Ms. Pinckney’s trial testimony that she was
                high when she gave her statement to JSO, and
                Detective Thompson’s statement that he found her to
                be coherent at the time. Even if Detective Thompson’s
                testimony about Ms. Pinckney’s prior inconsistent
                statements was hearsay, or if the State’s comments
                during closing arguments were improper, Defendant
                was not prejudiced by the testimony. The jury already

                                          20
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 21 of 30 PageID 1614



                knew the details of Ms. Pinckney’s prior statement,
                because counsel asked Ms. Pinckney to explain them
                during direct examination. Moreover, the trial court
                cautioned the jury not to consider an attorney’s
                statement during closing as evidence. (Ex. F at 419-20.)

                      The Court need not determine whether counsel
                adequately argued a motion for judgment of acquittal
                or whether counsel should have requested a limiting
                instruction as to Ms. Pinckney’s prior inconsistent
                statements, because Defendant cannot demonstrate
                prejudice. “A fair assessment of attorney performance
                requires that every effort be made to eliminate the
                distorting effects of hindsight, to reconstruct the
                circumstances of counsel’s challenged conduct, and to
                evaluate the conduct from counsel’s perspective at the
                time.” Strickland, 466 U.S. at 689. The record shows
                that counsel moved for a judgment of acquittal and that
                the trial court denied the motion. (Ex. F at 377-78.)
                Even if counsel had advocated more strongly for a
                judgment of acquittal, there is no reasonable
                probability that the trial court would have granted the
                motion. See Hunter v. State, 8 So. 3d 1052, 1066 (Fla.
                2008) (“A motion for judgment of acquittal should not
                be granted by the trial court unless there is no view of
                the evidence which the jury might take favorable to the
                opposite party that can be sustained under the law.”)
                (internal citation and quotation marks omitted).

                       Likewise, even if counsel had requested the jury
                instruction, the Court finds there is no reasonable
                probability the outcome of the trial would have been
                different. The evidence presented by the State provided
                overwhelming evidence of Defendant’s guilt, including
                the following: Officers stopped a car that matched the
                license plate number reported by two eye witnesses; the
                car was stopped a few miles away from the victim’s
                house and only minutes after the 911 call was made;
                the victim’s laptop computer was discovered in the car;
                after officers stopped Defendant’s car he was identified
                by two eye witnesses as the man they saw leaving the

                                          21
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 22 of 30 PageID 1615



                victim’s house; and Defendant’s co-defendant testified
                against him at trial. As the State introduced sufficient
                evidence, the question of guilt was properly left to the
                jury and the Court finds a jury instruction would not
                have affected the outcome of the trial. Accordingly,
                Grounds Five and Six are summarily denied.

    Resp. Ex. K at 71-74. The First DCA per curiam affirmed the trial court’s denial

    without a written opinion. Resp. Ex. N. To the extent that the First DCA

    affirmed the trial court’s denial on the merits, the Court will address these

    claims in accordance with the deferential standard for federal court review of

    state court adjudications.

          In applying such deference, the Court finds that the state court

    adequately determined that Petitioner failed to demonstrate prejudice from

    trial counsel’s alleged errors regarding his handling of Pinckney’s prior

    inconsistent statements. At trial, Petitioner presented the testimony of co-

    defendant Pinckney who testified that it was her and Freeman who burglarized

    the home, while Petitioner stayed in the vehicle. Resp. Ex. E at 387. On direct

    examination, Pinckney acknowledged that this version was inconsistent with

    her pretrial statement that Petitioner was the one who entered the home and

    took the laptop. Id. at 391. She attempted to explain the discrepancy in her

    statements by testifying that she was under the influence when she gave the

    pretrial statement. Id. On rebuttal, the state presented testimony from

    Detective Thompson who confirmed what Pinckney has already testified to, and



                                          22
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 23 of 30 PageID 1616



    explained that Pinckney appeared sober and coherent when she issued the

    pretrial statement. Id. at 412-17. As such, Petitioner was not prejudiced by

    Detective   Thompson’s     alleged   hearsay   testimony    because    Pinckney’s

    inconsistent pretrial declarations were already before the jury.

          Further, even assuming that trial counsel should have objected or argued

    that evidence of this inconsistent pretrial statement did not demonstrate

    Petitioner’s guilt, such exclusion would not have affected the other evidence

    supporting Petitioner’s culpability. Notably, Petitioner’s other co-defendant,

    Freeman, testified at trial that at the direction of Petitioner, she drove

    Petitioner and Pinckney to a residential neighborhood where Petitioner and

    Pinckney exited the car and walked toward a stranger’s house. Id. at 205.

    Freeman stayed in the vehicle until Petitioner and Pinckney ran back to the car

    carrying a laptop and demanding that Freeman drive away. Id. at 205-06. A few

    minutes later, police pulled her over and she stopped the vehicle in a Walmart

    parking lot where she, Petitioner, and Pinckney were arrested. Id. at 207-09.

    She explained that Pinckney was not under the influence of drugs or alcohol on

    the day of the offense. Id. She stated that she was also facing burglary charges

    for her participation in the crime, and that Petitioner and his family threatened

    her not to cooperate with police or testify against him. Id. at 210.

          Further, Mr. and Mrs. Goodell testified that they witnessed the crime and

    that one of the two individuals who went into the house was a male. Id. at 390-

                                            23
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 24 of 30 PageID 1617



    91. Officer D.N. Logan testified that he pulled over a vehicle matching the

    description of the car given to the 911 dispatcher. Id. at 352-53. Officer Logan

    stated that there was a male in the front passenger seat of the vehicle at the

    time of contact and he identified that man as Petitioner. Id. at 355. The victim’s

    laptop was also found in the vehicle. Id. at 367.

          Considering the weight of the evidence contradicting Pinckney’s trial

    testimony, Petitioner cannot demonstrate that but for trial counsel’s alleged

    errors, the outcome of his trial would have been different. Thus, upon thorough

    review of the record and the applicable law, the Court concludes that the state

    court’s decision to deny Petitioner’s claims was neither contrary to nor an

    unreasonable application of Strickland, and it is not based on an unreasonable

    determination of the facts in light of the evidence presented to the state court.

    See 28 U.S.C. § 2254(d). Ground Two, Ground Three, and Ground Four are

    denied.

          C. Ground Five

          Petitioner argues that trial counsel was ineffective for failing to object to

    the state’s improper closing statements. Doc. 1 at 12. He asserts that the trial

    court limited evidence of the Goodells’ identification of Petitioner by only

    allowing them to testify that they recognized Petitioner to be one of the

    offenders because at the time of the identification, he had the same build,

    gender, and clothing. Id. However, according to Petitioner, during closing, the

                                            24
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 25 of 30 PageID 1618



    state exceeded the scope of the trial court’s limitation by arguing that the

    Goodells “were able to identify the other two people. The only male found in the

    car, Mr. Hightower and Miss Pinckney, the two that they saw coming from the

    victim’s home.” Id.

          Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. K at 55-

    57. The trial court summarily denied the claim, finding in pertinent part:

                       In Ground Ten,[] Defendant argues that counsel
                was ineffective for failing “to object to improper
                comment by the prosecutor that misled the jury and
                was also a violation of motion in limine.” (Def.’s Supp.
                Mot. 2.) Specifically, Defendant states that during trial,
                “the court concluded that the witness Mr. Goodell,
                never identified the Defendant in court and ruled that
                the witness would be limited to only say that the
                clothing, build and gender were similar, that the man
                looked similar, but not a positive identification, nor a
                facial identification.” (Def.’s Supp. Mot. 3.) Defendant
                contends that, despite the trial court’s ruling, “during
                closing arguments, the State prosecutor informed the
                jury that the witnesses were able to identify the
                Defendant.” Defendant reasons that if counsel had
                objected to the improper argument, then “this lack of
                identification . . . would have created strong doubt
                within the minds of the jury.” (Def.’s Supp. Mot. 4.)

                      During closing arguments, the State argued,
                “But [the Goodells] were able to identify the other two
                people. The only male found in the car, Mr. Hightower
                and Miss Pinckney, the two that they saw coming from
                the victim’s home.” (Ex. F at 436.) This argument was
                not improper. The trial court denied Defendant’s
                motion to suppress and allowed the Goodells to testify
                about their out-of-court identifications. The trial court
                only limited Mr. Goodell’s testimony so that he could
                not testify that he recognized Defendant’s face, and

                                           25
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 26 of 30 PageID 1619



                that he recognized Defendant by his build, gender, and
                clothing. It was up to the jury to determine whether
                these identifications were credible in light of the
                discrepancies between Mr. Goodell’s description of
                Defendant to the 911 operator and Defendant’s actual
                appearance and clothing. Moreover, the trial court
                cautioned the jury not to consider an attorney’s
                statement during closing arguments as evidence. (Ex.
                F at 419-20.) Finally, even assuming the State’s
                arguments were excluded, the Court finds that it would
                not have created strong reasonable doubt in the minds
                of the jurors. As discussed infra in Grounds Five and
                Six, there was overwhelming evidence of guilt in this
                case. Accordingly, counsel was not deficient for failing
                to object during the State’s closing arguments, and
                Ground Ten is denied.

    Resp. Ex. K at 78-79. The First DCA per curiam affirmed the trial court’s denial

    without a written opinion. Resp. Ex. N. To the extent that the First DCA

    affirmed the trial court’s denial on the merits, the Court will address the claim

    in accordance with the deferential standard for federal court review of state

    court adjudications.

          Upon thorough review of the record and the applicable law, the Court

    concludes that the state court’s decision to deny Petitioner’s claim was neither

    contrary to nor an unreasonable application of Strickland, and it is not based

    on an unreasonable determination of the facts in light of the evidence presented

    to the state court. See 28 U.S.C. § 2254(d). Ground Five is denied.




                                           26
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 27 of 30 PageID 1620



          D. Ground Six

          Petitioner asserts that trial counsel was ineffective for failing to introduce

    exculpatory evidence that revealed the shoeprint on the victim’s door, where

    Petitioner allegedly kicked the door in, did not match the shoeprint impression

    that police took of Petitioner’s shoe. Doc. 1 at 13; Doc. 2 at 25-29. Petitioner

    admits that this claim is unexhausted and procedurally barred. Doc. 2 at 27.

    However, he attempts to overcome this procedural default by relying on

    Martinez v. Ryan, 566 U.S. 1 (2012), and arguing that he can show “cause” to

    excuse his default because he did not have counsel when he filed his Rule 3.850

    motion. Doc. 2 at 28.

          Under Martinez, Petitioner must demonstrate more than the general

    assertion that the trial court did not appoint counsel in the initial-review

    collateral proceeding. 566 U.S. at 14. Petitioner must “also demonstrate that

    the underlying ineffective-assistance-of-trial-counsel claim is a substantial one,

    which is to say that the prisoner must demonstrate that the claim has some

    merit.” Id. (citations omitted); see also Lambrix v. Sec’y Fla. Dept. of Corr., 851

    F.3d 1158, 1164 (11th Cir. 2017). Conversely, his claim is “insubstantial” if “it

    does not have any merit or . . . is wholly without factual support.” Id. at 16. For

    the reasons that follow, the Court finds that even if Petitioner demonstrates

    that his lack of postconviction counsel caused his procedural default, he cannot




                                            27
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 28 of 30 PageID 1621



    demonstrate that his underlying ineffective-assistance-of-counsel claim is

    substantial in order to establish prejudice under Martinez.

          In his Reply, Petitioner argues that he has demonstrated prejudice under

    Martinez because “the only evidence that could possibly have led the jury to

    convict [Petitioner] is the testimony of his codefendant [Freeman], which was

    rebutted by defense witness Pinckney.” Doc. 18 at 9. He argues that “[h]ad trial

    counsel presented direct evidence, i.e., the footprint, that refuted and

    completely impeached the testimony of Freeman (the State’s witness), there is

    zero probability that [Petitioner] would have been convicted.” Id. This argument

    is flawed for multiple reasons. First, even if the shoe impression found on the

    door did not match Petitioner’s shoe impression,5 such evidence does not prove

    that Petitioner did not participate in the burglary. Rather, it merely contradicts

    the evidence that Petitioner was the individual who kicked the door during the

    course of the burglary. Second, this evidence does not refute the Goodells’

    eyewitness testimony that they saw a man and a woman walking up to the

    victim’s door and break in. Nor does it refute the evidence that when Petitioner

    was apprehended, he was wearing the same clothing and had the same body

    type as that of the male who was seen breaking into the victim’s home. Third,


          5 Respondents also argue that it is unclear if shoeprint evidence exists.
    See Resp. at 40-41. Petitioner does not offer an argument refuting Respondents’
    position, but merely claims that he is entitled to an evidentiary hearing to
    attempt to adduce the existence of such evidence. Doc. 18 at 8.

                                           28
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 29 of 30 PageID 1622



    it does not refute the evidence that the victim’s laptop was found in the car

    where Petitioner was a passenger. Fourth, Pinckney’s trial testimony was

    severely impeached by her own prior inconsistent statements incriminating

    Petitioner. As such, because this claim is unsubstantial and lacks merit,

    Petitioner cannot rely on Martinez to excuse the procedural default of this

    claim. Likewise, Petitioner has failed to demonstrate that failure to consider

    this claim on the merits will result in a fundamental miscarriage of justice.

    Ground Six is denied.

          Accordingly, it is

          ORDERED AND ADJUDGED:

          1.    The Petition (Doc. 1) is DENIED and this case is DISMISSED

    WITH PREJUDICE.

          2.    The Clerk of Court shall enter judgment accordingly, terminate

    any pending motions, and close this case.

          3.    If Petitioner appeals this Order, the Court denies a certificate of

    appealability.   Because the Court has determined that a certificate of

    appealability is not warranted, the Clerk shall terminate from the pending




                                          29
Case 3:17-cv-00968-TJC-JRK Document 19 Filed 06/25/20 Page 30 of 30 PageID 1623



    motions report any motion to proceed on appeal as a pauper that may be filed

    in this case. Such termination shall serve as a denial of the motion.6

            DONE AND ORDERED at Jacksonville, Florida, this 25th day of June,

    2020.




                                                       TIMOTHY J. CORRIGAN
                                                       United States District Judge




    Jax-7

    C:      Nathan Napoleon Hightower, III
            Counsel of Record




            The Court should issue a certificate of appealability only if the Petitioner
            6

    makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
    § 2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
    that reasonable jurists would find the district court’s assessment of the
    constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
    (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
    presented were ‘adequate to deserve encouragement to proceed further.’”
    Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
    463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record as a whole,
    the Court will deny a certificate of appealability.

                                            30
